Citation Nr: 0810236	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for low back strain.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a meniscectomy of the left knee with 
traumatic arthritis.

3.  Entitlement to service connection for right arm, 
bilateral ankles, and bilateral hips disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active duty service from August 1961 to 
December 1981.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for right arm, 
bilateral ankles, and bilateral hips disabilities and also 
denied ratings in excess of 10 percent for low back strain 
with arthritic changes and 30 percent for residuals of a 
meniscectomy of the left knee with traumatic arthritis. 

In a November 2002 rating decision, the RO granted 
entitlement to a 10 percent rating for low back strain with 
arthritic changes, effective June 18, 2001.  Nonetheless, the 
issue of entitlement to an increased evaluation for low back 
strain remains before the Board on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In October 2003 and August 2005, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
additional development.  Additional development has been 
accomplished and the case has been returned to the Board for 
further appellate consideration.

As mentioned in the prior remands, the RO should determine if 
the veteran is raising a claim of entitlement to service 
connection for a breathing disorder.  If so, any action 
necessary should be undertaken.  In addition, the Board notes 
that in May 1996, the veteran raised the claim of entitlement 
to service connection for bursitis.  This matter was not 
subsequently addressed by the RO.  It appears that there is a 
prior rating March 1982 decision which addressed this issue.  
These matters are again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to these matters.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.

The Court also recently issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concerning increased-
compensation claims and finding that section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6. 

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to the issues on 
appeal.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to the type of evidence necessary to 
substantiate the veteran's claims for service connection and 
for increased ratings is provided.

In this case, correspondence received from the veteran in 
October 2006 and March 2007 indicates he was awarded 
entitlement to Social Security Administration (SSA) 
disability benefits which appear to be based in part on his 
service-connected back and left knee disabilities.  The Court 
has held that where there is notice the veteran is receiving 
SSA disability benefits VA has a duty to acquire a copy of 
the decision granting such benefits and the supporting 
medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372- 3 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matters on appeal.

The Board notes that the veteran has failed to report to 
numerous VA examinations scheduled during the course of his 
appeal.  However, the record indicates that the veteran was 
scheduled for VA spine and joints examinations in October 
2007 to assess the severity of his service-connected low back 
and left knee disabilities.  In view of the veteran's October 
2007 request to reschedule the October 2007 VA examinations 
and as the case is already being remanded for additional 
development, the veteran should be afforded one more 
opportunity for a medical examination.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Accordingly, the AMC/RO should 
arrange for the veteran to undergo a VA orthopedic 
examination(s) at an appropriate VA medical facility to 
determine the severity of his service-connected back and left 
knee disabilities.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the VA's duty to assist the veteran is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
service connection and increased rating 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
right arm, bilateral hip, and bilateral 
ankle disabilities as well as his 
service-connected left knee and low back 
disabilities since service.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for VA orthopedic examination(s) to 
determine the current severity of his 
service-connected low back and left knee 
disabilities.  Prior to any scheduled 
examination(s), the claims folder and a 
copy of this remand must be made 
available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests, studies 
(to include X-rays) and/or consultations 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

With respect to the low back and the left 
knee, the examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with any 
affected joint.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



